Title: To George Washington from William Hull, 7 July 1783
From: Hull, William
To: Washington, George


                        
                            Sir
                            Delanceys Mills 7th July 1783.
                        
                        On my Arrival in this part of the Country I embraced the earliest Opportunity of consulting with the Honble
                            Chief Justice Morris with Regard to the best Mode of answering the Purposes of my Command and altho’ I
                            was strongly inclined to encamp the Corps in a Body, yet in Conformity to his Ideas, I agreed to divide it, and the
                            Companies are now extended from Fort Independence to New Rochelle—At the same Time I have taken care not to separate the
                            Companies—I am happy to have it in my Power to inform your Excellency that a perfect Harmony subsists between the civil
                            and military Officers, and likewise between the Soldiery and Inhabitants of the Country.
                        After making every necessary Arrangement with the Chief Justice, I thought it a Matter of Consiquence to
                            establish a friendly Intercourse with Genl Musgrave who commands the British Outpost and I was happy to find him disposed
                            to do every thing in his Power to suppress those Enormities which have so long disgraced this part of the Country, and
                            which some of the People seem yet inclined to practice.
                        The Officers of the British Army frequently visit us and I have the pleasure to inform your Excellency that
                            they pay us the utmost Civility Respect and Attention—Sir Guy Carlton having politely invited me to dine with him, and I
                            have excused myself on the Principle of my Instructions—If the same Reasons still exist which induced the Order against
                            the Officers going into New York, I have not the least Wish to have an Alteration take place; If on the contrary I should
                            be happy to comply with his Invitations—As I have a Boat in the  at Delanceys Bridge, and have
                            frequent Occasion to send to New York for Necessaries, it would be convenient for me, if I could have Permission to send
                            her for the Purpose—As your Excellency has an intimate Knowledge of the Necessities of your Officers, I take the Liberty
                            to mention the very expensive Situation in which I am placed, not only from my being at the Head of a Corps, but from the
                            Multiplicity of Company from the British Army, our own Army and the Country, merely on Account of my being the Comy
                            Officer in this part of the Country—If from these Considerations your Excellency should see a Propriety in making Use of
                            your Influence that I should have an Extra Allowance, it would releive me from a Burthen, which otherwise will fall
                            heavier upon me, (if I should continue in my present Situation any considerable Time) than my Circumstances will admit—I
                            have the Honor to be your Excellencys most Obedt Servt
                        
                            Wm Hull Lt Colo. comts
                            Lt Infy on the Amn lines
                        
                    